Case 1:20-cv-07113-RBK-AMD Document 18 Filed 08/15/20 Page 1 of 1 PageID: 119



Joseph Rakofsky, Esq.
INJURY & ACCIDENT LAW RAKOFSKY, LLC
P.O. Box 32250
Newark, New Jersey 07102
Tel.(888) 977-0090
Fax.(888) 977-4711
Attorney for Plaintiffs

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


DANIEL FAINMAN,
114 W. BROAD ST. 08332, LLC

                      Plaintiffs,                      CORPORATE DISCLOSURE
                                                  STATEMENT PURSUANT TO F.R.C.P. 7.1
                      v.

THE HOME DEPOT, INC.,
RASHON DURHAM,                                                 CIVIL ACTION NO.
MAURICE DURHAM,                                             1:20-cv-07113-RBK-AMD
JANE DOE

                    Defendants.


      Pursuant to Federal Rules of Civil Procedure 7.1, the undersigned counsel for Plaintiff,

114 W. BROAD ST. 08332, LLC, hereby certifies as follows:

      1. 114 W. BROAD ST. 08332, LLC is a corporation formed under the laws of the State

          of New Jersey. 114 W. BROAD ST. 08332, LLC does not have a parent corporation

          nor is there any publicly-held corporation that owns 10% or more of its stock.



Dated: August 15, 2020                                         /s/: Joseph_Rakofsky/__
                                                          Joseph Rakofsky, Esq.
                                                          TrialLawyerUSA@gmail.com
                                                          N.J. Bar No. 034462009
                                                          Attorney for Plaintiffs



                                          1|Page
